 

 

EXHIBIT 10.1

 

 

 

FIRST AMENDMENT TO THE

2010 AMENDED AND RESTATED HOOKER FURNITURE CORPORATION

SUPPLEMENTAL RETIREMENT INCOME PLAN

 

Hooker Furniture Corporation (the “Company”) maintains the 2010 Amended and
Restated Hooker Furniture Corporation Supplemental Retirement Income Plan (the
“Plan”) for the purpose of assisting the Company in attracting and retaining
those employees whose judgement, abilities and experience will contribute to the
Company’s continued progress. Pursuant to Plan Section 6.1, which authorizes the
Board to amend the Plan in whole or in part, from time to time, the Plan is
hereby amended as follows:

 

 

 

1.

Section 1.13 is amended by adding the following to the end thereof:

 

In the case of the Company’s Chairman and Chief Executive Officer, Paul B. Toms,
Jr., contingent on Mr. Toms fulfilling his commitment to delay his retirement
until a future retirement date mutually agreed on by Mr. Toms and the Board,
Final Average Monthly Earnings shall be frozen at current levels and shall be
computed as if his termination of employment with the Company occurred on
February 2, 2020.

 

 

2.

In all respects not amended, the Plan is ratified and confirmed.

 

 

IN WITNESS WHEREOF, this instrument has been executed this 12th day of November
2019.

 

HOOKER FURNITURE CORPORATION

 

By: Paul Huckfeldt__________________

 

Title: Chief Financial Officer and Senior Vice-President Finance

 

 

 

 

 

 

 